Citation Nr: 1727551	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder, to include on the basis of aggravation.

2.  Entitlement to an effective date prior to June 8, 2012, for a 30 percent ration for service-connected hyperhidrosis. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from March 1975 to March 1980. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an October 2008 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Columbia, South Carolina, which denied the Veteran entitlement to service connection for a left ankle disability.  Jurisdiction of this appeal has subsequently been transferred to Atlanta, Georgia (hereinafter Agency of Original Jurisdiction ("AOJ")).

In June 2016, the Veteran testified at a Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

The Veteran's appeal for service connection of a left ankle disability has previously been before the Board.  In an August 2016 decision, the Board remanded the Veteran's claim for further development, to include procurement of an addendum VA medical opinion.  A review of the claims file indicates that the requested development has been completed and the matter has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Veteran has appealed the May 2012 rating decision, which awarded him entitlement to service connection for hyperhidrosis and assigned a non-compensable disability evaluation.  The Veteran filed a notice of disagreement with this rating in a June 2012 letter, and has perfected his appeal to the Board. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran entered active duty service in March 1975 with a noted history of a fractured left ankle.  The evidence does not show that the Veteran experienced a permanent increase in the severity or symptoms of his left ankle disability during his active duty service beyond its natural progression. 

2.  Affording the Veteran the benefit of the doubt, throughout the appellate time period, the symptoms of his hyperhidrosis have failed to respond to medications and he has experienced difficulty handling paper and tools. 


CONCLUSIONS OF LAW

1.  A preexisting left ankle disability was not aggravated by the Veteran's active service; the criteria for a grant of service connection are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).

2.  The criteria for an effective date prior to June 8, 2012, for a 30 percent rating for service connected hyperhidrosis has been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.157, 3.159, 3.400, Diagnostic Code 7832 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In a letter issued in March 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the October 2009 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  

The Veteran's claim for an earlier effective date of his service connected hyperhidrosis arises from a disagreement with the initial grant of service connection and assignment of a noncompensable disability evaluation.  Courts have held that once a benefit is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007);  see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System ("VBMS") have been reviewed.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issue on appeal and as listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Georgia Department of Veterans Services.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with a VA examination which addressed the purported causal relationship between the claimed disability, relation to other service-connected disabilities, and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  Furthermore, this new VA examination and resulting medical opinion satisfy the requests made by the Board in the prior August 2016 remand directive.  Stegall, 11 Vet. App. at 270.  As such, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Rules and Regulations of Service Connection:

The Veteran currently seeks entitlement to service connection for a left ankle disability.  Although this disability preexisted his military service, the Veteran contends the physical requirements of active duty aggravated his condition beyond its normal progression.  The Veteran reports he experienced persistent left ankle pain during his service as he was required to run in boots, repeatedly jump down from heights, and was repeatedly struck in his left ankle by ejected tank cannon shells.  At present, the Veteran reports continued chronic pain, with regular flare-ups of his symptoms during periods of prolonged physical activity, such as standing and/or walking.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  When determining service connection, all theories of entitlement, direct and secondary, must be considered if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

When an issue is raised as to whether the disorder claimed by the Veteran preexisted service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  See also VAOPGCPREC 3-2003 (July 16, 2003).   This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

However, if a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that particular disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

The presumption of aggravation applies only when the Veteran shows the pre-service disability increased in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during service; it does not require direct evidence of nexus, that is, that the worsening was actually caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010) (emphasis added).  Therefore, a veteran must initially establish only that a preexisting condition worsened during service, and at that point the veteran has the benefit of the presumption of aggravation.  Moreover, the presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation per the Schedule for Rating Disabilities ("Rating Schedule).  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

If a permanent increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  
Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

In the instant appeal, the Veteran reported a history of a previously fractured left ankle.  See February 1975 Entrance Examination.  Therefore, based on this evidence, a left ankle disability was clearly noted at entrance.  Since this disability was noted at the time of the Veteran's entrance into service, the Veteran is not entitled to the presumption of soundness for this particular disability when entering service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

As the Veteran's left ankle disability was documented at his entrance to active duty service, it is the Veteran's burden to show that a chronic (i.e. permanent) worsening of his preexisting disability during service.  Horn, 25 Vet App. at 238.  However, a review of the Veteran's service treatment records reveals no indication that the Veteran ever reported or sought treatment for chronic complaints of left ankle pain.  The single instance where the Veteran sought medical treatment for foot pain occurred in August 1979, where he reported pain on the balls of both his left and right foot.  He was given moleskin patches to help alleviate pain and blisters, and then told to resume his normal activities.  Other than this single occurrence, the Veteran never sought or complained of any left ankle pain or other left ankle symptoms.  A lack of notation or report of symptoms where it would be expected, to include during treatment or examination, is noteworthy.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).

The Veteran's February 1980 separation examination is equally silent for any reports, either by the Veteran or the examining physician, as to any chronic or exacerbated left ankle pain or symptomatology.  The only report as to the left foot is a notation of a diagnosis for dyshidrosis on the left foot.  There is no mention of any worsening of a left ankle disability, no mention of any chronic pain, or resulting functional limitation due to a left ankle disability.  Based on the lack of any mention or complaint of a left ankle disability during his active duty service, the Board finds there is no basis to conclude a permanent worsening of the left ankle disability occurred. 

A review of the Veteran's post-service medical records does not reflect any continuous treatment for complaints of a left ankle disability.  In the Board's prior August 2016 remand, the Veteran was asked to submit any additional medical evidence which could help substantiate his claim for service connection.  The AOJ sent the Veteran the required medical release forms in a letter dated August 26, 2016.  The Veteran responded by mailing in recent physical examinations of his left ankle, but did not provide any medical records from his podiatrist or sign any medical release forms, which would have enabled the AOJ to obtain records on his behalf.  

The Veteran has submitted medical statements from his treating podiatrist, Dr. Colon, which purport to describe aggravation of the Veteran's left ankle disability during his military service.  See August 2013 and August 2016 Correspondence Letters.  In each letter, Dr. Colon repeats the Veteran's lay reports of experiencing pain during his active duty service.  However, these statements, provided several years after the Veteran's separation from active service, are not considered probative to the Veteran's claim.  

First, the Board observes Dr. Colon states the Veteran experienced a worsening of his left ankle disability during his active duty service because he was repeatedly hit by ejection shells and from repeated jumping.  In supporting his opinion, Dr. Colon does not explain how the Veteran's condition worsened, other than citing to an undated physical examination where the Veteran had a diminished range of motion.  Rather, Dr. Colon relies upon the Veteran's reports of experiencing pain decades prior as the basis for his determination that aggravation of a preexisting disability occurred.  As such, the Board finds this medical opinion of Dr. Colon amounts to a speculative opinion, which is entitled to less probative value.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation).  

Second, the Board further emphasizes that the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In this regard, the statements from Dr. Colon, which were based on the Veteran's subjective reports of pain from decades prior, are given less probative value.

The Board also acknowledges that the Veteran's submitted a September 2016 VA examination and medical opinion which suggests a nexus between the Veteran's current left ankle disability and his active duty service.   However, the Board finds this medical opinion to be similarly speculative and thus entitled to less probative value.  Notably, this medical opinion cites to the single in-service report of left foot pain as the sole basis for a finding that the Veteran's left ankle disability was permanently aggravated.  The examiner does not, however, explain how a single occurrence of left foot blisters, or pain on the balls of his feet, shows a permanent worsening of the Veteran's left ankle disability.  

As noted above, the probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  Here, the September 2016 VA examiner does not provide any clinical findings or reasoning to show that the Veteran's disability was permanently worsened.  A single instance in-service report of foot pain does not represent evidence of a permanent worsening of a left ankle disability.  The September 2016 examiner similarly does not cite to or reference any evidence that the Veteran sought treatment for complaints of worsened left ankle pain following his separation from active duty service.  Rather, the examiner relies upon the Veteran's subjective history of experiencing pain decades ago as evidence that a permanent worsening occurred.  However, without any additional evidence or rationale, the Board finds that this September 2016 opinion is inherently speculative and unsupported by any contemporaneous in-service evidence showing a permanent worsening. 

At this juncture, the Board notes that it has considered the Veteran's subjective reports of worsened symptoms during service and his reports of chronic left ankle pain since his separation from active duty service.  While the Veteran is competent to report what he experienced and describe his current symptoms, these lay reports are not sufficient to meet his burden of a permanent worsening of his left ankle disability.  As explained above, the lack of contemporaneous reporting of left ankle pain during active duty service is probative evidence which weighs against his claim of a worsening of disability during service.  Similarly, the lack of any continuous treatment immediately following his separation from active duty service suggests there was no permanent aggravation of a left ankle disability.    

Finally, the Board observes there is a November 2016 addendum VA medical opinion which says the credible lay and medical evidence do not support a finding that the Veteran's left ankle disability underwent a permanent worsening during active service.  The Board finds this medical opinion to be probative and entitled to significant weight.  The November 2016 addendum medical opinion notes that the in-service medical records and post-service medical record show no evidence or basis to suggest a permanent worsening of a left ankle disability occurred.  Due to the lack of any in-service complaints or a worsened condition or post-service treatment showing a permanent worsening, the November 2016 examiner concluded there was no evidence with which to concluded a permanent worsening occurred. 

Based on the above, the Board finds that the weight of the competent and credible evidence is against a finding that the Veteran's left ankle disability was aggravated by his active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Entitlement to an Earlier Effective Date for an Initial Compensable Rating of the Veteran's Service Connected Hyperhidrosis:

The Veteran filed a claim for service connection of hyperhidrosis on March 5, 2008.  In a May 2012 rating decision, the Veteran was awarded service connection, and assigned a non-compensable evaluation.  The Veteran was informed of this award in a letter dated May 9, 2012.  He was also advised of his right to appeal the determination if he disagreed with the assignment of a noncompensable evaluation.

Thereafter, in a June 8, 2012 letter, the Veteran expressed disagreement with his initial noncompensable evaluation.  Specifically, the Veteran requested he be assigned an initial 30 percent evaluation as his symptoms were not controlled by medication and he was unable to handle papers and tools.  In support of his appeal, the Veteran submitted a letter from his employer and treating dermatologist, which described his symptoms.  

The Board observers the Veteran's June 8, 2012 request for an initial compensable rating was not submitted on the required form.  Additionally, with his June 7, 2012 letter, the Veteran submitted a VA 21-526, a supplemental claim form, for an increased rating of his service connected hyperhidrosis.  As such, the AOJ processed the Veteran's claim as a request for an increased rating as of his June 8, 2012 application. 

With regard to claims for increase, under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor," unless specifically provided otherwise.  38 U.S.C.A. § 5110(a).  

Section 5110(b)(2) provides otherwise by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later." 

38 C.F.R. § 3.400(o)(2) provides that the effective date is the "earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997). 

Also, the Court has held it is axiomatic that, in the latter circumstance above, the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that under section 5110 (b) (2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability.)  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.  Thus, Hazan, in part, stands for the proposition that a veil of finality may be pierced within the perimeters of 38 U.S.C.A. § 5110(b)(2).  Stated differently, 38 U.S.C.A. § 5110(b)(2) is a partial exception to 38 U.S.C.A. § 5110(a).  This would be consistent with the language of 38 U.S.C.A. § 5110(a) "unless specifically provided otherwise in this chapter." 

Here, the effective date has been set as of the June 8, 2012, date of receipt of the claim for an increased rating.  An earlier effective date can be set only if (1) there was an earlier formal or informal claim for increase which had not been adjudicated, or (2) if there is evidence of an ascertainable increase within one year preceding the June 8, 2012, receipt of the formal claim for increase.  

VA is obligated to determine all potential claims raised by the evidence.  See, e.g., Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed.Cir. 2004) and Cook v. Principi, 318 F.3d 1334, 1347 (Fed.Cir. 2002) (en banc).  Here, a review of the evidence shows that the Veteran filed a notice of disagreement, within one year, of the May 2012 rating decision which assigned a non-compensable evaluation.  As such, the Veteran's initial non-compensable evaluation did not become final. 

In the December 2012 rating decision, which awarded the Veteran a 30 percent disability evaluation, the AOJ explained that the evidence showed the Veteran's symptoms had failed to respond to medication and therapy.  The AOJ additionally cited to evidence which suggested the Veteran was unable to handle tools and papers, which established his entitlement to a 30 percent disability evaluation.  The evidence cited by the AOJ to support this award included the October 2012 VA examination, the June 2012 letter from the Veteran's treating dermatologist, and the June 2012 letter from the Veteran's employer. 

Subsequently, the AOJ has denied the Veteran's request for the assignment of an earlier effective date of his 30 percent rating because there was no evidence which established an inability to handle tools and paper, or evidence which suggested the Veteran's symptoms had failed to respond to medications.  See December 2015 Statement of the Case; See also Diagnostic Code 7832 (2016).  The AOJ additionally cites to the April 2012 VA examination, where it was reported the Veteran was able to handle tools and paper.

In response, the Veteran has argued that the April 2012 VA examiner did not ask him whether his medications were effective at treating his symptoms, and that the examiner did not observe him handling papers or tools.  The Veteran additionally argues that he is unable to submit any earlier medical records which would support his claim of chronic and uncontrolled symptoms prior to June 8, 2012, because his physician has since destroyed these records.  The Veteran has submitted letters from his current and former physicians which corroborate his statements. 

However, the Board observes that the letters submitted from the Veteran's dermatologist and his employer in June 2012, describe the Veteran's symptoms as chronic and ongoing.  For example, the letter from the Veteran's dermatologist describes the Veteran's symptoms as "chronic" and unresponsive to medications.  Although no date was given as to when the Veteran's symptoms failed to respond to medication, the overall tone of the letter suggests that this has been a historic problem, and not a recent development.  Similarly, the letter from the Veteran's employer explains that the Veteran was observed to have difficulty handling objects for many years, including going back to his training and weapons qualifications.  Taken together, these two statements suggest the Veteran's symptoms failed to respond to medications prior to his June 8, 2012 application.  

The Board also finds additional circumstantial evidence which suggests the Veteran's symptoms have remained unresponsive to medications through the duration of his appeal.  For example, in December 2015, the Veteran's dermatologist submitted a letter in which he reported the Veteran's medications have not changed throughout the course of his treatment.  A physical examination, dated from October 4, 2011, shows the Veteran's medications included drysol dab-o-matic topical solution, 20 percent, to be applied once daily.  A review of the Veteran's more recent medical records indicates that this continues to be his primary medication and treatment regimen. 

Therefore, the Board finds that there is sufficient circumstantial evidence to warrant an assignment of an initial 30 percent disability evaluation beginning on March 5, 2008.  Overall, the Board finds the Veteran's statements concerning his symptoms to be credible and finds his lay reports of continued and chronic symptoms to be sufficient to award an initial 30 percent disability rating as of March 5, 2008, the date of his entitlement to service connection. 

In making this favorable determination for the Veteran, the Board has considered that evidence is rarely neat and tidy.  Therefore, it is expected that the Board will at times have to construct a complete narrative by filling in gaps with inferences and common sense.  There is no requirement that all factual questions be resolved by reliance on direct, rather than circumstantial, evidence.  The fact finding of the Board in this case is entitled to deference and is not clearly erroneous.  To the extent that the Board made inferences and considered circumstantial evidence in its analysis of the evidence, this type of reasoning is well within the discretion of a fact finder.  Although another fact finder may have declined to make the same inference, that does not mean that the Board in the present case is clearly erroneous.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

In conclusion, after resolving all doubt in the Veteran's favor, the Board finds the evidence supports a grant of an initial 30 percent disability evaluation beginning on and after March 5, 2008.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a left ankle disability is denied. 

Subject to the laws and regulations governing the payment of VA compensation, an effective date of March 5, 2008 is granted for the Veteran's 30 percent rating of his hyperhidrosis disability. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


